                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA
    TAL GRIFFIN,                                                     CIVIL ACTION
         Plaintiff
    VERSUS                                                           NO. 19-12751
    PLAISANCE DRAGLINE AND                                           SECTION "E" (3)
    DREDGING COMPANY, INC., ET AL.,
        Defendants


                                ORDER AND REASONS

        Before the Court is Defendants’ motion to enforce a settlement agreement.1

Plaintiff filed a response. 2 For the following reasons, Defendants’ motion to enforce a

settlement agreement is DENIED.

                                     BACKGROUND

        This case arises out of an alleged boating incident. After the alleged incident, the

parties engaged in settlement negotiations. On January 21, 2020, Plaintiff’s counsel sent

an email to Defendants’ counsel stating “[Plaintiff] finally got back to me. He said 8,500

and it’s nonnegotiable. So can you run it up the flag pole?” 3 On January 23, 2020,

Defendants’ counsel emailed Plaintiff’s counsel to confirm Defendants had received the

settlement offer and to request certain itemized proof of damages to aid in Defendants’

consideration of Plaintiff’s offer. 4 Plaintiff did not respond to Defendants’ request.

Instead, over the next month Plaintiff’s counsel “advised [Defendants’ counsel] that

[Plaintiff] was no longer sure about resolving the case at $8,500.00.” 5 In response,

Defendants offered to add additional money to the $8,500.00 offer that would offset costs


1 R. Doc. 7 .
2 R. Doc. 8.
3 R. Doc. 7 -3.
4 R. Doc. 7 -4.
5 R. Doc. 8-1 ¶ 8.


                                             1
and expenses, would be payable to counsel for Plaintiff, and would allow more money to

go directly to Plaintiff. 6 Plaintiff withdrew his counsel’s authority to settle the case at

$8,500. 7

        On February 27, 2020, Plaintiffs propounded discovery on Defendants. 8

Defendants’ counsel responded by acknowledging receipt of the discovery requests and

stating, “I guess this means that [Plaintiff] is unwilling to settle.” 9 Then, in a separate

email on the same day, Defendants’ counsel informed Plaintiff’s counsel that Defendants

accepted Plaintiff’s prior offer to settle the matter for $8,500. 10 Plaintiff’s counsel

responded by stating “I will run it by [Plaintiff] but he was not interested last time I spoke

with him.” 11 Plaintiff asserts he has not agreed to settle the case for $8,500. Defendants

seek to enforce the purported settlement agreement.

                                        LEGAL STANDARD

        Federal courts “apply general principles of state contract law to resolve issues of

contract formation.” 12 Accordingly, the Court applies Louisiana law to determine whether

the parties in this case reached an enforceable settlement agreement. Louisiana Civil Code

article 3071 provides:

        A compromise is a contract whereby the parties, through concessions made
        by one or more of them, settle a dispute or an uncertainty concerning an
        obligation or other legal relationship. 13




6  R. Doc. 8-1 ¶ 9.
7 Id. ¶ 1 0.
8 R. Doc. 7 -6.
9 Id.
10 R. Doc. 7 -7.
11 R. Doc. 7 -8.
12 Hill v. Hornbeck Offshore Services, Inc., 799 F. Supp. 2d 658, 661 (2011) (E.D. La. 2011) (citing Fleetwood

Enters., Inc. v. Gaskamp, 280 F.3d 1069, 1073 (5th Cir. 2002)).
13 LA . CIV . CODE art. 3071.


                                                      2
The two elements of a compromise are: (1) mutual intention of preventing or putting an

end to the litigation, and (2) reciprocal concessions of the parties to adjust their

differences. 14 Settlement agreements “are formed by the consent of the parties established

through offer and acceptance. Thus, ‘before a district court can find the existence of a

valid written compromise agreement, it must find an offer and an acceptance.’” 15 The

burden of proving the invalidity of a settlement agreement lies with the party attacking

the agreement—in this case, Plaintiff. 16

                                      LAW AND ANALYSIS

        Under Louisiana law, a revocable offer must be exercised within a reasonable time

or it expires even without express revocation. 17 “What constitutes a reasonable time will

ordinarily be a question of fact, the determination of which will depend upon all of the

circumstances surrounding the particular offer and acceptance.” 18 For example, in

Certified Roofing Co. v. Jeffrion, the Louisiana Court of Appeal held a settlement offer

“must be accepted within a reasonable time. Surely the person to whom such an offer is

made cannot, without action, hold it for more than a year and then consider that it is still

open to him for acceptance.” 19


14 Brow n v. Drillers, Inc., 630 So.2d 7 41, 747 n.8 (La. 1 994).
15 Elder v. Elder & Elder Enterprises, Ltd., 2006-0703 (La. App. 4 Cir. 1/11/07), 948 So. 2d 348, 350–
51 , w rit denied, 2007-0560 (La. 5/4/07), 956 So. 2d 616; LA. CIV. CODE art. 1927; McRae v. Ellis, 93–1579,
(La. App. 4 Cir. 2/11/94), 632 So.2d 841, 843.
16 Klebanoff v. Haberle, 978 So. 2d 598, 602 (La. App. 2 Cir. 3/19/08) (“Compromises are favored in the

law, and the burden of proving the invalidity of such an agreement lies with the party attacking it.” (citing
Rivett v. State Farm, 508 So. 2d 1356 (La. 1 987))); Kelly v. Owens, 698 So. 2d 757, 7 59 (La. App. 2 Cir.
8/20/97).
17 LA . CIV . CODE . art. 1 931.
18 1 WILLISTON ON CON TRACTS § 5:7 (4th ed.); Schulingkamp v. Aicklen, 534 So. 2d 1327, 1331 (La. Ct. App.

1 988) (“Our determination of what constitutes a reasonable time must be made under the particular facts
and circumstances of this case.”).
19 22 So. 2d 1 43, 145–46 (La. Ct. App. 1945); see also Schulingkamp, 534 So. 2d at 1331 (“The [irrevocable]

offer was made November 15, 1984. The withdrawal was December 21, 1984, thirty-six days later. There is
no disagreement that the offer to purchase was conditioned on the plaintiff's ability to accomplish the
v ariance requirement. During this thirty-six day period v ery little, if any thing, had been done towards
satisfying the variance requirement. The only indication of a sales date came subsequent to and in response

                                                     3
        Under the particular facts and circumstances concerning the offer and acceptance

in this case, the Court finds Defendants did not accept Plaintiff’s settlement offer within

a reasonable time, and by the time Defendants attempted to accept the offer, Plaintiff had

rescinded it. Plaintiff submitted his settlement offer to Defendants via email on January

21, 2020. On January 23, 2020, Defendants confirmed receipt of the offer but did not

accept the offer for thirty-seven days. According to the declaration of Plaintiff’s counsel,

in that intervening time, Plaintiff expressed he no longer wished to settle the matter for

$8,500. 20 Plaintiff also propounded discovery on Defendants. As Defendants themselves

acknowledged in response to the discovery request and by purportedly offering to pay

more than the proposed $8,500, 21 Plaintiffs had rescinded the January 21 settlement

offer. Accordingly, Defendants alleged acceptance on February 27, 2020, was not

effective, and the parties never reached a compromise.

                                           CONCLUSION

        IT IS ORDERED that Defendants’ motion to enforce a settlement agreement is

DENIED.

        New Orleans, Louisiana, this 2nd day of April, 2020.



                                                        __________ _______ _________
                                                               SUSIE MORGAN
                                                        UNITED STATES DISTRICT JUDGE




to the revocation of the offer. Plaintiff did not sign an acceptance during this period. Giv en these
circumstances, we conclude there existed a reasonable period of time in which plaintiff could have accepted
the offer. However, after thirty-six days, that time period became unreasonable, thus making the offer
revocable.”).
20 R. Doc. 8-1 ¶ 8.
21 R. Doc. 8-1 ¶ 9.


                                                    4
